Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bianchi, J.), rendered December 14, 1988, convicting him of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that reversal of his conviction is required because the trial court failed to impose a sanction for the People’s violation of the rule announced in People v Rosario (9 NY2d 286, cert denied 368 US 866) is not preserved for appellate review. The record reveals that at trial, the defense counsel failed to interpose a Rosario claim or seek the imposition of any sanctions. Accordingly, the defendant’s Rosario claim has not been preserved for appellate review and we decline to reach this issue in the exercise of our interest of justice jurisdiction (see, People v Matthews, 173 AD2d 565; People v Hilliard, 173 AD2d 559; People v Baez, 166 AD2d 256). Thompson, J. P., Harwood, Rosenblatt and Miller, JJ., concur.